Citation Nr: 0512989	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from May 2, 1989, to 
September 25, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and remanded in 
April 2004 for additional development consisting of ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Such development having been accomplished, the case 
is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had a psychiatric disability which existed 
prior to entry into service and which was not the result of 
disease or injury in service.  

2.  Although the veteran was treated for a psychiatric 
disability during service, the underlying increase in 
severity was due to the natural progression of the disease.

3.  The veteran does not have a psychiatric disability that 
is of service origin.


CONCLUSIONS OF LAW

1.  The appellant's psychiatric disability clearly and 
unmistakably preexisted his entry into military service, and 
the presumption of soundness is rebutted.  38 U.S.C.A. 
§§ 1132, 5107 (West 2002); 38 C.F.R. § 3.304(b) (2004).

2.  The appellant's psychiatric disability was not aggravated 
by his military service, and service connection is therefore 
not warranted.  38 U.S.C.A. §§ 1131, 1132, and 1153 (West 
2002); 38 C.F.R. §§ 3.304 and 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations, which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the 
September 1999 rating decision, the May 2000 statement of the 
case, subsequent supplemental statement of the case, Board 
remand, and letters from the RO dated in July 2002 and May 
2004 informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the July 2002 and May 2004 letters, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this case, the September 1999 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the veteran regarding this issue in 
July 2002 and May 2004.  Because the VCAA notice in this case 
was not provided to the appellant prior to the RO decision 
from which he appeals, it can be argued that the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that the July 2002 and May 2004 letters 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  See 
Pelegrini at 120, 121.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
a VA examination during the course of this appeal.  Moreover, 
all available pertinent records, in service and VA, have been 
obtained.  Accordingly, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Any irregularities in the 
notice have been cured and are no more than non-prejudicial 
error.  No further action is necessary to assist the claimant 
with the claim.



Analysis

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder which is the result of or 
was aggravated by his period of military service.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  38 38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. 
§ 3.304(b).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111 and 1132; 
38 C.F.R. § 3.304(b).  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran's service medical records reflect that, upon 
enlistment examination, he was evaluated as psychiatrically 
normal and he reported no history of attempting suicide, 
depression or excessive worry, or nervous trouble.  
Accordingly, under the circumstances, he is entitled to the 
presumption of soundness at the time of his entry into 
service under the above-noted statutory provisions.  

The presumption, however, is rebutted in this case by clear 
and unmistakable evidence, in the form of service medical 
records, that show that the veteran's psychiatric impairment 
preexisted his entry into service.  Specifically, a September 
1989 service medical record notes that the veteran reported a 
history of suicidal ideation dating back to family arguments.  

The question now for the Board to decide is whether the 
veteran's preservice psychiatric disorder was aggravated by 
active service.  In this regard, an August 2003 VA medical 
opinion concludes that the veteran's current psychiatric 
conditions were not incurred during, caused by, or aggravated 
by the service.  Specifically, the examiner notes the 
following, based on a review of the veteran's claims file, to 
include his service and postservice psychiatric treatment 
records:

This veteran carries no doubt a condition of 
personality disorder, probably major depression, 
his diagnosis was chronic paranoid schizophrenia by 
Dr. Grubb and the possibility of organic brain 
syndrome.  None of these conditions can be 
considered service connected in my opinion.  First 
of all, with only about four months of service, of 
which 16 days was spent AWOL (absent without 
leave), certainly cannot contribute to the 
development or aggravation of such psychiatric 
condition as his established diagnoses.  As a 
matter of fact I do not see any service connection 
here at all.  The fact that the veteran's problems 
were identified and came to the surface in the 
military because he could not tolerate discipline 
and military style of life is a possibility but 
that does not mean that actually the service has 
any causative or aggravation role in his 
psychiatric status.  

In this regard, it is noted that treatment records obtained 
from McCuistion Regional Medical Center, Lamar County 
Sheriff's office, and the Texas Department of Criminal 
Justice Health Services Division reflect that the veteran has 
received extensive psychiatric treatment from 1992 to 2000.  
These records were available to and reviewed by the examiner 
in connection with the August 2003 VA medical opinion.  

The Board acknowledges the veteran's contention that his 
preservice psychiatric disorder increased in severity as a 
result of his military service.  However, although the 
veteran is competent to report symptoms he experiences, he is 
not qualified to render an opinion as to etiology of this 
disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  
In essence, his assertion that there is any relationship to a 
service-connected disease or injury is not competent.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder.  

Since the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric 
disability, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, the claim is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.





_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


